Per Curiam.
 The section of the statute in question was applicable only during a specified period of time which had lapsed when the writ of error came on for a hearing. This being so, the question raised by the exceptions has become moot. It is well settled that Courts are not required to spend time considering controversies which injure no one and which raise nothing but abstract questions for adjudication, unless a matter of great public interest is involved, or unless some other sufficient reason appears.
The appellants contend that the determination of the constitutionality of the section in question is a matter of great importance, because any effort made in the future to obtain similar legislation would likely be defeated by reason of the opinion of the Court below. This is not a sufficient reason to warrant us in departing from the general rule.
The writ of error must be dismissed.